Title: From George Washington to John Francis Mercer, 1 February 1787
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon Febuary 1st 1787

I am perfectly satisfied with your determination respecting the Negroes—The money will be infinitely more agreeable to me than property of that sort. I  will too, if I should want any of those people, procure them on more advantageous terms than I offered.
I beg that the Certificates may be no longer delayed—I have already sunk one hundred pounds specie by consenting to take them at 4 for 1—at the moment I did this, as appeared by the Richmond Gazette which came to my hands a day or two afterwards the price of them was 4½ and five Now Doctr Stuart tells me the latter is with difficulty obtained—I wish therefore to do some thing with these before my loss becomes greater.
The money sent by Mr Diggs came safe. I am Sir your most Obed. Humble Servant

G. Washington

